 1
 2
 3
 4
 5
 6                                  UNITED STATES DISTRICT COURT
 7                                          DISTRICT OF NEVADA
 8   DITECH FINANCIAL LLC                  )                  3:16-cv-00227-MMD-WGC
     F/K/A/ GREEN TREE SERVICING LLC       )
 9   and FEDERAL NATIONAL MORTGAGE         )                  ORDER
     ASSOCIATION,                          )
10                                         )                  Re: ECF No. 61
                  Plaintiffs,              )
11                                         )
             vs.                           )
12                                         )
     TBR, LLC; STONEFIELD II               )
13   HOMEOWNERS ASSOCIATION,               )
                                           )
14                Defendants.              )
     ______________________________________)
15
16          Before the court is the motion of Plaintiffs Ditech Financial LLC (“Ditech”) and Federal
17   National Mortgage Association (“Fannie Mae”) to stay discovery (ECF No. 61) until the court resolves
18   Plaintiffs’ pending motion for summary judgment (ECF No. 60). No response to Plaintiffs’ motion has
19   been filed.
20          Plaintiffs’ argument in support of its motion to stay discovery is predicated upon the theory that
21   their motion for summary judgment that Fannie Mae’s deed of trust was not extinguished by the
22   homeowners’ association (“HOA”) foreclosure sale will likely be granted. Plaintiffs cite 12 U.S.C.
23   § 4617(j)(3) which Plaintiffs claim preempts the State of Nevada’s HOA foreclosure statute that
24   otherwise would allow an HOA sale to extinguish existing liens or deeds of trust, as apparently occurred
25   herein with respect to the Ditech/Fannie Mae deed of trust. This argument was recognized in the
26   decision of the Ninth Circuit Court of Appeals in Berezovsky v. Moniz, 869 F.3d 923 (9th Cir. 2017) and
27   other cases cited by Plaintiffs at p. 2 of ECF No. 61. Plaintiffs also cite other decisions of the District
28   of Nevada where stays of discovery have been entered under similar circumstances. (Id.) No discovery
 1   is either necessary to resolve Plaintiffs’ motion for summary judgment, nor has any discovery been
 2   requested. The court finds that a stay of discovery is warranted based on the apparent merits of
 3   Plaintiffs’ motion for summary judgment.
 4          IT IS HEREBY ORDERED that Plaintiffs’ Motion to Stay Discovery (ECF No. 61) is
 5   GRANTED.
 6          IT IS FURTHER ORDERED that the parties shall file a proposed discovery plan and
 7   scheduling order within 14 days of the court’s ruling on Plaintiffs’ pending motion for summary
 8   judgment in the event any of the parties’ claims survive summary judgment. In the meantime, the
 9   deadlines set forth in the this court’s scheduling order (ECF No. 58) are VACATED.
10          DATED: December 13, 2018.
11
                                                ____________________________________
12                                              WILLIAM G. COBB
                                                UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
